       Case 4:19-cr-06063-SMJ    ECF No. 74   filed 01/15/20   PageID.268 Page 1 of 3




 1   William D. Hyslop
 2   United States Attorney
     Eastern District of Washington
 3   Stephanie Van Marter
 4   Assistant United States Attorney
     Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767
 7
                       UNITED STATES DISTRICT COURT
 8                FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,
10
11                           Plaintiff,
12                                                Case No.: 4:19-CR-06063-SMJ
                  v.                              Case No.: 2:19-CR-00183-SMJ
13
14   MONICA PESINA,                               Motion For Extension Of Time To
     NICHOLAS SEAN CARTER                         File Response to Defendant’s Motion
15                                                and Memorandum Re: Suppression
16                           Defendants.          of Evidence, Motion and
17                                                Memorandum to Suppress
                                                  Statements and Evidence (ECF No.
18                                                70 and 71)
19
20         Plaintiff, United States of America, by and through William D. Hyslop,
21
22   United States Attorney for the Eastern District of Washington, and Stephanie Van

23   Marter, Assistant United States Attorney for the Eastern District of Washington,
24
     submits the following Motion For Extension Of Time To File Response to
25
26   Defendant’s Motions.
27
28
     Motion For Extension Of Time To File Response to Defendant’s Motion and
     Memorandum Re: Suppression of Evidence, Motion and Memorandum to
     Suppress Statements and Evidence – 1
       Case 4:19-cr-06063-SMJ      ECF No. 74    filed 01/15/20   PageID.269 Page 2 of 3




 1         On Saturday, January 11, 2020, counsel for Defendant, NICHOLAS SEAN
 2
     CARTER, filed A Motion and Memorandum Re: Suppression of Evidence (ECF
 3
 4   No. 70) and a Motion and Memorandum to Suppress Statements and Evidence
 5   (ECF No. 71) in cause number 19-CR-6063. Defense counsel also filed a motion
 6
 7   to suppress evidence in 19-CR183. (ECF 33). On Monday, December 13, 2020,

 8   counsel for Defendant, MONICA PESINA, filed a Notice of Joinder in Motions to
 9
     Suppress (ECF No. 73).
10
11         Given the interrelationship between the Defendants and the motions, the
12
     United States intends to file a joint response addressing each argument. Here,
13
14   given the overall number of motions, the United States respectfully requests
15   additional time to respond until Friday, January 24, 2020. Moreover, assigned
16
17   AUSA will be attending training outside of the district, and needs additional time

18   to respond with clarity in this cause, to include the inclusion of relevant exhibits.
19
           Counsel for the Defendants have been contacted and have no objection to
20
21   this requested extension.
22
           Dated: January 15, 2020.
23
24                                                  William D. Hyslop
                                                    United States Attorney
25
26
27                                                  Stephanie A. Van Marter
28                                                  Assistant United States Attorney

     Motion For Extension Of Time To File Response to Defendant’s Motion and
     Memorandum Re: Suppression of Evidence, Motion and Memorandum to
     Suppress Statements and Evidence – 2
       Case 4:19-cr-06063-SMJ     ECF No. 74   filed 01/15/20   PageID.270 Page 3 of 3




 1                             CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on January 15, 2020, I electronically filed the foregoing
 4
     with the Clerk of the Court using the CM/ECF system which will send notification
 5
 6   of such filing to the following:
 7         Adam R. Pechtel
 8         Pechtel Law PLLC
 9         21 N Cascade St
           Kennewick, WA 99336
10
11         Nicholas Marchi
           Carney & Marchi, PS
12         7502 W Deschutes Place
13         Kennewick, WA 99336
14
15
16
                                                  Stephanie A. Van Marter
17                                                Assistant United States Attorney
18
19
20
21
22
23
24
25
26
27
28
     Motion For Extension Of Time To File Response to Defendant’s Motion and
     Memorandum Re: Suppression of Evidence, Motion and Memorandum to
     Suppress Statements and Evidence – 3
